Citation Nr: 0929777	
Decision Date: 08/10/09    Archive Date: 08/14/09

DOCKET NO.  07-23 664	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, 
Illinois


THE ISSUES

1.  Entitlement to service connection for posttraumatic 
stress disorder (PTSD).  

2.  Entitlement to service connection for residuals of a 
stroke, including as secondary to service-connected 
disability.  

3.  Entitlement to service connection for hypertension, 
including as secondary to service-connected disability.  


REPRESENTATION

Appellant represented by:	Illinois Department of 
Veterans Affairs





ATTORNEY FOR THE BOARD

Kristi L. Gunn, Associate Counsel


INTRODUCTION

The Veteran served on active duty from August 1966 to July 
1969.  The Veteran later served in the Illinois Army National 
Guard (ARNG) from January 1980 to January 1991 and from July 
1991 to March 1999.  

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from a December 2006 rating decision of the 
Chicago, Illinois, Department of Veterans Affairs (VA) 
Regional Office (RO), which denied service connection for 
PTSD, hypertension, and stroke with residuals.  

The Board notes that in the Veteran's VA Form 9, received in 
July 2007, the Veteran indicated that he wanted to have a 
Board hearing at the local RO.  The Veteran was scheduled for 
a travel board hearing to be held at the RO on May 6, 2009.  
However, he failed to report for the scheduled hearing.  The 
Board finds that there is no Board hearing request pending at 
this time.  38 C.F.R. § 20.702(d) (2008).  

The issues of entitlement to service connection for residuals 
of a stroke and hypertension, both including as secondary to 
service-connected disability are addressed in the REMAND 
portion of the decision below and are REMANDED to the RO via 
the Appeals Management Center (AMC), in Washington, DC.  


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the Veteran's appeal has been obtained.  

2.  The Veteran's reported stressor has been verified.  

3.  There is no competent evidence of a current diagnosis of 
PTSD.  


CONCLUSION OF LAW

PTSD was not incurred in or aggravated by active military 
service.  38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107 (West 
2002 & Supp. 2008); 38 C.F.R. §§ 3.159, 3.303, 3.304 (2008).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Decision  

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. §§ 1110, 1131 (West 2002 & Supp. 2008).  Service 
connection may be granted for any disease diagnosed after 
service when all the evidence establishes that the disease 
was incurred in service.  38 C.F.R. § 3.303(d) (2008).  

To prevail on the issue of service connection, there must be 
medical evidence of a current disability; medical evidence, 
or in certain circumstances, lay evidence of an in-service 
injury or disease and the current disability.  See Hickson v. 
West, 12 Vet. App. 247, 253 (1999).  

In order for service connection to be awarded for PTSD, three 
elements must be present: (1) a current medical diagnosis of 
PTSD in accordance with 38 C.F.R. § 4.125(a) (2008); (2) 
medical evidence of a causal nexus between current 
symptomatology and a claimed inservice stressor; and (3) 
credible supporting evidence that the claimed inservice 
stressor actually occurred.  38 C.F.R. § 3.304(f) (2008); 
Cohen v. Brown, 10 Vet. App. 128 (1997).  With respect to the 
second element, if the evidence shows that the Veteran did 
not serve in combat with enemy forces during service, or if 
there is a determination that the Veteran engaged in combat 
but the claimed stressor is not related to such combat, there 
must be independent evidence to corroborate the Veteran's 
statement as to the occurrence of the claimed stressor.  
Doran v. Brown, 6 Vet. App. 283, 289 (1994).  The Veteran's 
testimony, by itself, cannot, as a matter of law, establish 
the occurrence of a non-combat stressor.  See Dizoglio v. 
Brown, 9 Vet. App. 163, 166 (1996).  

The above cited regulation, 38 C.F.R. § 4.125(a), refers to 
the American Psychiatric Associations' Diagnostic and 
Statistical Manual for Mental Disorders, 4th ed. (1994) (DMS-
IV) as the source of criteria for the diagnosis of claimed 
psychiatric disorders.  DSM-IV provides that a valid 
diagnosis of PTSD requires that a person has been exposed to 
a traumatic event in which both of the following were 
present: (1) the person experienced, witnessed, or was 
confronted with an event or events that involved actual or 
threatened death or serious injury, or a threat to the 
physical integrity of himself or others, and (2) the person's 
response involved intense fear, helplessness, or horror.  

In this case, the Veteran asserts that service connection is 
warranted for his PTSD because he endured traumatic combat 
experiences while stationed in Vietnam.  Specifically in his 
March 2006 stressor statement, the Veteran stated that 
sometime in March or April of 1969, he was located in Phu 
Bai, Vietnam with his unit.  He explained that he and a young 
Vietnamese girl, who he was in the process of adopting, were 
riding in a jeep driven by another soldier.  After being 
dropped off at the main gate, there was an explosion, and he 
saw a "flash."  The Veteran stated that someone had thrown 
a grenade at his friend's jeep, and the young girl died upon 
impact.  In a follow-up statement, dated September 2006, the 
Veteran indicated that his friend driving the jeep was a 
Marine, and the gates he referred to in his stressor 
statement were the Marine Gate Guards for the 3rd Marine Air 
Wing stationed at the Phu Bai Airfield.  He further added 
that he was assigned as a cook at their compound.  In 
addition, at a January 2006 Vet Center Intake Assessment, the 
Veteran indicated that his unit was stationed at the end of 
the airstrip in Phu Bai where he worked in the Marine mess 
hall because his branch's hall had not been built.  He stated 
that it was during this time the enemy fired mortars into the 
compound, destroying and delaying the building of his branch 
compound.  

Review of the record reveals that the Veteran arrived in the 
Republic of Vietnam on November 12, 1968, and was assigned to 
Company B, 5th Transportation Battalion, 101st Airborne 
Division.  His DD Form 214 indicates that his military 
occupational specialty (MOS) was a cook.  

According to the January 2009 Verification of Claimed 
Stressors Memorandum by a Veterans Service Representative 
(VSR), the Army Unit Installation Guide does not show that 
the Veteran's unit was stationed in Phu Bai; however, his 
service treatment records show that he was there because he 
received continuous treatment at the Marine Aircraft Wing 36 
(MAG-36) dispensary from November 1968 to February 1969.  To 
corroborate where the MAG-36 was stationed, the VSR reviewed 
a brief history of the unit from www.globalsecurity.org, 
which revealed that the MAG-36 moved to Phu Bai in the fall 
of 1967.  This unit was noted as being heavily involved in 
thwarting the communist Tet Offensive in 1968 and left Phu 
Bai in November 1969.  Furthermore, Phu Bai's Air Base was 
attacked in December 1968, as reflected in the VA's military 
history research database.  As such, because the Veteran's 
service treatment records confirm that he was at Phu Bai 
during such time, the VSR concluded that it was highly 
plausible that he experienced or witnessed mortar attacks 
within the compound at Phu Bai.  Thus, the Veteran's stressor 
event has been verified.  

As the Veteran's stressor event has been verified, the 
decision turns to whether there is a diagnosis of PTSD that 
is based on a verified stressor.  See 38 C.F.R. § 3.304(f) 
(2008).  However, based upon the evidence of record, no 
diagnosis of PTSD has ever been made.  As reflected in the 
January 2006 Vet Center Intake Assessment, the Veteran 
appears to have "symptoms consistent with PTSD."  More 
importantly, in January 2009, the Veteran was afforded a VA 
examination.  Upon review of the Veteran's claims file, the 
VA examiner noted the January 2006 Vet Center assessment, and 
reported that it does not appear to be an official diagnosis 
of PTSD.  After conducting a mental status examination, the 
VA examiner concluded that although the Veteran demonstrates 
"PTSD signs and symptoms[,]" he could not diagnose him with 
PTSD.  The VA examiner explained that the Veteran fails to 
endorse enough symptoms to warrant a full diagnosis of PTSD.  
There is no competent medical evidence of any pertinent 
"disability;" thus, service connection cannot be granted.  
See Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992) (Court 
stated "Congress specifically limits entitlement for 
service-connected disease or injury to cases where such 
incidents have resulted in a disability," and held "[i]n 
the absence of proof of a present disability[,] there can be 
no valid claim"); Rabideau v. Derwinski, 2 Vet. App. 141, 
143-44 (1992); see Sanchez-Benitez v. Principi, 259 F.3d 1356 
(Fed. Cir. 2001) (symptoms alone, without a finding of an 
underlying disorder, cannot be service-connected).  

The Board recognizes the sincerity of the arguments advanced 
by the Veteran that his PTSD is related to his military 
service.  However, the resolution of the issues that involve 
medical knowledge, such as the diagnosis of a disability and 
the determination of medical etiology, requires professional 
evidence.  See Espiritu v. Derwinski, 2 Vet. App. 492, 495 
(1992).  It is true that the Veteran's lay statements may be 
competent to support a claim for service connection by 
supporting the occurrence of lay-observable events or the 
presence of disability or symptoms of disability subject to 
lay observation.  38 U.S.C.A. § 1153(a); 38 C.F.R. §§ 
3.303(a), 3.159(a); see Jandreau v. Nicholson, 492 F.3d 1372 
(Fed. Cir. 2007).  See also Buchanan v. Nicholson, 451 F.3d 
1331 (Fed. Cir. 2006) (addressing lay evidence as potentially 
competent to support presence of disability even where not 
corroborated by contemporaneous medical evidence).  However, 
PTSD requires specialized training for a determination as to 
diagnosis and causation, and are therefore not susceptible of 
lay opinions on etiology.  The Board reminds the Veteran that 
if he is diagnosed with PTSD in the future, he is encouraged 
to file a claim to reopen service connection for PTSD.  

Accordingly, for the reasons stated above, the Board finds 
that the preponderance of the evidence is against the claim 
of entitlement to service connection for PTSD, and the 
benefit-of-the-doubt rule is not for application.  See 
Gilbert v. Derwinski, 1 Vet. App. at 55.



II.  Duty to Notify & Assist

The Veterans Claims Assistance Act of 2000 (VCAA) imposes 
obligations on VA in terms of its duty to notify and assist 
claimants.  When VA receives a complete or substantially 
complete application for benefits, it is required to notify 
the claimant and the representative, if any, of any 
information and medical or lay evidence that is necessary to 
substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 
3.159(b) (2008); Quartuccio v. Principi, 16 Vet. App. 183 
(2002).  In Pelegrini v. Principi, 18 Vet. App. 112, 120-21 
(2004), the Court held that VA must inform the claimant of 
any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; and (3) that the claimant is expected to provide.  

The Board finds that the VCAA notice requirements have been 
satisfied by the January 2006 and September 2006 letters sent 
to the Veteran.  In the letters, VA informed the Veteran that 
in order to substantiate a claim for service connection, the 
evidence needed to show he had a current disability, a 
disease or injury in service, and evidence of a nexus between 
the post service disability and the disease or injury in 
service, which was usually shown by medical records and 
medical opinions.  

As to informing the Veteran of which information and evidence 
he was to provide to VA and which information and evidence VA 
would attempt to obtain on his behalf, VA informed him it had 
a duty to obtain any records held by any federal agency.  It 
also informed him that on his behalf, VA would make 
reasonable efforts to obtain records that were not held by a 
federal agency, such as records from private doctors and 
hospitals.  The letters stated that he would need to give VA 
enough information about the records so that it could obtain 
them for him.  

On March 3, 2006, the Court issued a decision in the 
consolidated appeal of Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006), which held that the VCAA notice requirements 
of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to 
all five elements of a service connection claim. Those five 
elements include:  (1) Veteran status; (2) existence of a 
disability; (3) a connection between the Veteran's service 
and the disability; (4) degree of disability; and (5) 
effective date of the disability.  The Court held that the 
VCAA notice must include notice that a disability rating and 
an effective date of the award of benefits will be assigned 
if service connection was awarded.  In the present appeal, 
the March 2006 VCAA letter to the Veteran included the type 
of evidence necessary to establish disability ratings and 
effective dates for the disabilities on appeal.  

VA must also make reasonable efforts to assist the claimant 
in obtaining evidence necessary to substantiate the claim for 
the benefit sought, unless no reasonable possibility exists 
that such assistance would aid in substantiating the claim.  
38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159 (2008).  In connection 
with the current appeal, VA obtained the Veteran's service 
treatment records, personnel records, Vet Center records from 
December 2005 to April 2006, and private medical records 
dated October 2000 to December 2005.  The Veteran was also 
afforded a VA examination in connection with his claim of 
service connection for PTSD.  The examiner reviewed the 
claims file, the Veteran's subjective history, clinical 
findings of record, and rendered an opinion.  The Board finds 
that the opinion is probative and consistent with the overall 
evidence of record.  See Nieves-Rodriguez v. Peake, 22 Vet. 
App. 295 (2008).  Moreover, there is no contrary medical 
opinion or medical evidence in the record, and neither the 
Veteran nor his representative has identified or alluded to 
such medical evidence or opinion.  Thus, the Board considers 
the opinion adequate.  

For the foregoing reasons, the Board concludes that all 
reasonable efforts were made by VA to obtain evidence 
necessary to substantiate the claim.  The evidence of record 
provides sufficient information to adequately evaluate the 
claim, and the Board is not aware of the existence of any 
additional relevant evidence which has not been obtained.  
Therefore, no further assistance to the Veteran with the 
development of evidence is required.  38 U.S.C.A. § 
5103A(a)(2); 38 C.F.R. § 3.159(d); see Mayfield v. Nicholson, 
19 Vet. App. 103 (2005), rev'd on other grounds, 444 F.3d 
1328 (Fed. Cir. 2006).




ORDER

Entitlement to service connection for PTSD is denied.  


REMAND

The record as it stands is currently inadequate for the 
purpose of rendering a fully informed decision as to the 
claims of entitlement to service connection for residuals of 
a stroke and hypertension.  Where the record before the Board 
is inadequate to render a fully informed decision, a remand 
to the RO is required in order to fulfill its statutory duty 
to assist the Veteran to develop the facts pertinent to the 
claim.  Ascherl v. Brown, 4 Vet. App. 371, 377 (1993).  

As noted above, service connection is not warranted for the 
Veteran's claimed PTSD.  Although the Veteran has not been 
granted service connection for PTSD, the Board points out 
that in February 2009, service connection for an anxiety 
disorder, rated as 30 percent disabling was granted.  
Additionally, the Veteran's claims of entitlement to service 
connection for residuals of a stroke and hypertension also 
warrant service connection consideration on a direct basis.  

Upon separation from service, the Veteran's July 1969 report 
of medical examination reflects a blood pressure reading of 
132/72.  Thereafter, in the Army Reserves, a cardiology risk 
screening was performed in May 1992.  The report showed blood 
pressure readings of 147/81 at rest and 205/85 at peak.  He 
was diagnosed with coronary risk factors, and the physician 
concluded that the Veteran exhibited possible anterior wall 
aneurysm.  In an October 1992 follow-up letter, a private 
medical physician reviewed the May 1992 results and concluded 
that the Veteran had an insignificant abnormality, and the 
echocardiogram effectively rules out the possibility for an 
anterior wall aneurysm.  However, he noted that it was 
impossible to tell if it was a "congenital lesion."  
Cardiovascular risk screenings were performed again in 
December 1994 and February 1995.  Results revealed blood 
pressure readings of 160/108 and 160/90 in December 1994, and 
146/89 at rest and 213/101 at peak in February 1995.  The 
February 1995 report concluded that the Veteran was 
Functional Class I and negative for ischemic heart disease.  
At a November 1994 physical, his blood pressure was 160/108 
and 150/90 upon repeat.  The physician indicated that the 
Veteran had elevated or high blood pressure.  
Post service treatment records reflect a diagnosis and 
treatment for hypertension.  In October 2000, the Veteran had 
a left cerebrovascular accident (CVA or stroke) with right-
sided weakness.  

The Board notes that congenital or developmental defects are 
not considered diseases or injuries under the law.  38 C.F.R. 
§ 3.303(c) (2008).  Service connection may be granted for 
diseases (but not defects) of congenital, developmental or 
familial origin if the evidence as a whole establishes that 
the familial conditions in question were incurred or 
aggravated during service.  VAOPGCPREC 82-90 (July 18, 1990).  
With regard to congenital or developmental defects, service 
connection may not be granted for a defect but may be granted 
for disability which is shown to have resulted from a defect 
which was subject to a superimposed disease or injury during 
service.  VAOPGCPREC 82-90 (July 18, 1990).  

The criteria for receipt of a medical examination to clarify 
both the nature and etiology of the Veteran's hypertension 
and residuals of a stroke have been met.  See 38 U.S.C.A. § 
5103A (West 2002 & Supp. 2008).  A VA examination and medical 
opinion are necessary for the purpose of determining the 
nature and etiology of any and all heart disabilities that 
may be present currently and whether any is the continuation 
of a disease which had its onset in service or the result of 
an injury, including a superimposed injury on a heart defect, 
shown in service.  See McLendon v. Nicholson, 20 Vet. App. 79 
(2006).  Additionally, a medical opinion is needed to 
ascertain whether the Veteran's hypertension or residuals of 
a stroke are aggravated by his now service-connected anxiety 
disorder.  See 38 C.F.R. § 3.310 (2008).  Accordingly, 
further development of the evidence will be undertaken prior 
to our final adjudication of the Veteran's claims.  

Additionally, a review of the record reflects that the dates 
of active duty, active duty for training (ACDUTRA), and/or 
inactive duty training (INACDUTRA) are not clearly of record.  
In order to properly adjudicate the remaining claims of 
service connection, all periods of active duty, ACDUTRA, 
and/or INACDUTRA must be verified.  

Accordingly, the case is REMANDED for the following action:

1.  Contact the National Personnel 
Records Center (NPRC), the United States 
Army Reserves, or any other appropriate 
agency, to list the specific dates of the 
Veteran's active duty, ACDUTRA, and/or 
INACDUTRA.  Service records providing 
points are not helpful in this regard.  
All records/responses received should be 
associated with the claims file.  

2.  Afford the Veteran a VA examination 
to determine the nature and etiology of 
any heart disorders that may be present.  
Any and all studies, tests, and 
evaluations deemed necessary by the 
examiner should be performed.  The 
examiner is requested to review all 
pertinent records associated with the 
claims file, including the service 
treatment records, and to identify all 
current heart disorders.  The examiner 
should specifically answer the following 
questions:  

a.  Does the Veteran have a congenital 
abnormality of his heart?  If so, is such 
a condition a defect or disease?  See 
VAOPGCPREC 82-90 (July 18, 1990) (which 
stipulates that a congenital abnormality 
that is subject to improvement or 
deterioration is considered a 
"disease").  

b.  If a congenital "defect," is 
present, provide an opinion as to whether 
it is more likely than not (i.e., 
probability greater than 50 percent), at 
least as likely as not (i.e., probability 
of 50 percent), or less likely than not 
(i.e., probability less than 50 percent) 
there is any superimposed disease or 
injury in connection with the congenital 
defect and, if so, whether it is at least 
as likely as not that the identified 
superimposed disease or injury is related 
to the Veteran's active military service.  

c.  If a congenital "disease," is 
present, provide an opinion as to whether 
it is more likely than not (i.e., 
probability greater than 50 percent), at 
least as likely as not (i.e., probability 
of 50 percent), or less likely than not 
(i.e., probability less than 50 percent) 
that any such disease was incurred in, or 
aggravated by (e.g., a worsening of the 
underlying condition as compared to an 
increase in symptoms), the Veteran's 
active military service.  The examiner 
should explain whether the evidence 
clearly and unmistakably demonstrates 
that the disease pre-existed service and 
was not aggravated thereby.  If 
aggravation is found, the examiner should 
attempt to quantify the extent of 
additional disability resulting from the 
aggravation (e.g., whether the evidence 
clearly and unmistakably demonstrates 
that the disease did not worsen beyond 
natural progression during service).  

d.  In the alternative, if the Veteran's 
heart was normal at the time of his 
service enlistment, with no pre-existing 
or congenital disabilities, provide an 
opinion as to whether it is more likely 
than not (i.e., probability greater than 
50 percent), at least as likely as not 
(i.e., probability of 50 percent), or 
less likely than not (i.e., probability 
less than 50 percent) his heart 
disability (including hypertension) and 
residuals of a stroke had their onset in 
service or are otherwise related to 
active service.

e.  Is it at least as likely as not that 
the Veteran's service-connected anxiety 
disorder has caused or worsened his 
hypertension and/or residuals of a stroke 
disorder?  If it is determined that any 
disorder was worsened by his service-
connected anxiety, to the extent that it 
is possible, the examiner should indicate 
the approximate degree of disability or 
baseline (e.g., mild, moderate, severe) 
before the onset of the aggravation.

3.  Thereafter, readjudicate the claims 
currently on appeal.  If the benefits 
remain denied, the Veteran and his 
representative should be provided with a 
supplemental statement of the case 
(SSOC), and the case should be returned 
to the Board.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



______________________________________________
C. CRAWFORD
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


